Title: To Thomas Jefferson from Benjamin Waterhouse, 1 March 1803
From: Waterhouse, Benjamin
To: Jefferson, Thomas


          
            Sir,
            Cambridge March 1st. 1803.
          
          I here transmit for your acceptance, a copy of my Treatise on the Kine Pock, which, though dated Novr. 1802 is just out of the press. The first part contains the history of the progress of this new inoculation in America; The second contains the theory of morbid poisons, together with practical rules & observations.—
          Being aware that this first narrative would probably be referred to, in time to come, I was desirous to give it all the dignity in my power, by recording the patrons of this new discovery & practice. The unreserved applause which some of its most distinguished patrons have received in all the newspapers in this part of the Union, has given us high satisfaction. The same strain of eulogium pervades many of the British publications, especially the volume of public characters for 1803 just come to my hands, in sheets. In Jenner’s character page 47, a paragraph begins thus,—“This beneficial practice is patronised by Jefferson in the New world, & by the Emperor of Germany, the Empress Dowager of Russia in the old.” Then follows a copy of the letter from the Empress to Dr Jenner, dated Panlowsky Augt. 10th. 1802.
          A second edition of this Treatise will I believe follow in a few months, before which I hope to receive from my friends & correspondents such corrections, hints for additions, or omissions as will make it less exceptionable to the scholar & physician. With high respect, I am
          your very humble servt.
          
            Benjn. Waterhouse
          
        